Title: To Thomas Jefferson from Albert Gallatin, 1 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Feby. 1st 1807
                        
                        I believe that the section with the few alterations which I have introduced will answer for the present.
                            Instructions to the Register, the President’s proclamation therein contemplated and another law next session if necessary
                            will supply the details omitted. I have preferred writing again the Section rather than to interline your’s. If we can get
                            a surveyor general in lieu of Briggs to be on the spot in April, we may have enough of the land surveyed before the coming
                            spring; which, will be time enough to satisfy the volunteers who may move.
                        Your’s respectfully
                        
                            Albert Gallatin
                            
                        
                        
                            As objections may be suggested in debate, the member of Senate to whom you will give the section, may be
                                referred to me for any information respecting details which may be wanted—
                        
                    